Title: To John Adams from Timothy Pickering, 11 October 1798
From: Pickering, Timothy
To: Adams, John



(private)Sir,Trenton Oct. 11. 1798.


If it should appear to you neither lawful nor expedient to delegate to the joint deliberation of the Head of Departments, and to the determination of a majority of them, the case of Aliens deemed unsafe to the U. States, I conceive there can be little doubt of the propriety of requiring the departure of General Collot, and of Mr. Sweitzer who is described in Colo. Mentges letter herewith transmitted. And if the person described in Mr. King’s letter of August 14th, which you have read, and of which I inclose an extract, should arrive in the U. States, & be discovered, he ought if possible, not to be allowed even to breathe the air of the U. States. I conceive also that Riault who arrived some weeks since to be consul for Boston, and the persons lately named for Consuls to be sent from France to America, if they arrive, ought to be ordered away:—Perhaps the residence of the old French consuls should not much longer be permitted: nothing but the actual charge of numerous French people who need their pecuniary assistance can countenance their remaining among us.
If you should concur in the opinions above expressed of the individuals specially referred to, so many Orders with your signature, may be returned as will be sufficient for them.—I beg leave to mention the necessity of your designating the person whom you would intrust with the taking of the proofs permitted to be given by Aliens to establish their innocence, in order to obtain licences to remain in the U. States. Mr. Wolcott thinks the Secretary of State the proper officer, for all cases within a reasonable distance from the seat of government. Altho’ I desire no addition to my labours, I shall execute your directions in this respect as well as I am able.—With respect to some Aliens (such a man as Collot, for instance) the permission to offer proofs can be merely formal, in compliance with the letter of the law: for it is impossible for him to offer a good reason for staying here, or any facts to prove that he is not a French intriguer & bitter enemy to this country.
I am most respectfully / sir your obt. servt.
Timothy Pickering